Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. Applicant has amended independent claim 14 to recite a sample having a previously known concentration of phosphate, and adding a coloring component based on the previously known concentration of phosphate, and argues that the cited prior art does not teach the amended claim.  The Examiner respectfully disagrees.
Applicant has pointed to paragraphs 0063-0068 of the specification as showing support for the amended limitations.  After reviewing the cited paragraphs, the Examiner contends that the specification does not support a water sample having a previously known concentration of phosphate, and adding a coloring component based on the previously known phosphate concentration.  Paragraphs 0063-0068 details two examples in which the amount of reagents introduced into the sample are varied, and generates different extinction values; however, the specification does not indicate or describe the variations with respect to a previously known phosphate concentration.  Furthermore, the Examiner notes that paragraphs 0064 and 0067 specifically state that the phosphate content can be determined by comparison with a calibrated sample, which the Examiner interprets as a standard solution having a known concentration of phosphate.  The Examiner has not found a teaching in the specification that meets the limitation of a water sample comprising a previously known concentration of phosphate, and therefore contends that the amended claims comprise new matter.
With respect to the prior art, Applicant has argued that the combination of references cited in the previous Office Action do not meet the limitations of the amended claims.  Reference to Hahn et al., is cited for teaching a method for determining phosphate concentration utilizing the same steps employed by Applicant.  Hahn et al., differs from the instant invention in that it does not teach determining phosphate concentration in water samples as recited in the claims.  Reference to Ook et al., is cited for teaching determining phosphate concentration in water utilizing a coloring component based on molybdate and vanadate for the purposes of monitoring environmental pollution.  As such, the Examiner contends that it is wholly reasonable to combine the teachings of Hahn et al., in view Ook et al., to arrive at the instantly claimed invention.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended independent claim 14 to recite a water sample comprising a previously known concentration of phosphate, and points to paragraphs 0063-0068 as support for the amended limitations.  Paragraphs 0063-0068 details two examples in which the amount of reagents introduced into the sample are varied, and generates different extinction values; however, the specification does not indicate or describe the variations with respect to a previously known phosphate concentration.  Furthermore, the Examiner notes that paragraphs 0064 and 0067 specifically state that the phosphate content can be determined by comparison with a calibrated sample, which the Examiner interprets as a standard solution having a known concentration of phosphate.  The Examiner has not found a teaching in the specification that meets the limitation of a water sample comprising a previously known concentration of phosphate, and therefore contends that the amended claims comprise new matter.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.

	For claim 28, the phrase “for measuring an amount of phosphate in a sample with a previously known concentration of phosphate” is being interpreted as an intended use recitation that does not impart patentability to the claim.  As such, the structural components of the claimed kit are a first container comprising an acid and a second container comprising a coloring component based on molybdate and vanadate.  Additionally, the Examiner notes that the sample of claim 28 represents the material worked upon by the kit, and does not impart patentability to the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al., (US 4,599,316) in view of Ook et al, (KR 20130115526).
Regarding claims 14-17, and 19, Hahn et al, teach a method for determining phosphate concentration in fluids comprising providing a sample (Abstract), adding an acid to the sample (column 2 lines 62-63) wherein the concentration of the acid is at least 0.5 wt% (column 3 lines 54-61), measuring light absorbance of the mixture (column 2 line 64), adding an ammonium molybdate reagent (coloring component, column 2 lines 65-66), measuring a second light absorbance of the mixture (column 2 lines 67-68), and calculating phosphate concentration from a difference between the first and second absorbance measurements.  Hahn et al., also teach that samples must be compared to measurements taken from one or more standards, which are commercially available or prepared by one of ordinary skill in the art utilizing known techniques (column 4 lines 4-16) which reads on the “previously known concentration of phosphate” limitations.  Hahn et al., do not teach a method of determining phosphate concentration in water samples.
Ook et al., teach a process for analyzing water quality wherein (paragraph 0001) the coloring component is a reagent based on molybdate and vanadate (paragraphs 0068-0070). Ook et al., teach that it is advantageous to measure phosphate concentration in water samples as a means of monitoring environmental pollution caused by high phosphate concentrations (paragraphs 0002, 0006).
Regarding claim 18, Hahn et al., teach photometric measurements ranging from 320 nm to 380 nm (column 4 lines 35-36).
Regarding claims 20 and 21, Hahn et al, teach utilizing the COBAS BIO automated analyzer (column 3 lines 20-26) which is capable of analyzing a plurality of samples in parallel, and in a semi-continuous manner.
Regarding claim 22, Hahn et al., teach performing the second photometric measurement 10 minutes after adding the coloring component (column 2 lines 10-14). Hahn et al. also teach performing the second photometric measurement in a time frame of 2 to 4 minutes after adding the coloring component (column 2 lines 20-24).
Regarding claim 23, Ook et al., teach molybdate at 100 parts by weight and vanadate at 10 to 40 parts by weight, but do not explicitly teach molybdate ranging from 0.04 mol/l to 0.12 mol/l and vanadate ranging from 0.001 mol/l to 0.01 mol/l. The Examiner is reading the concentration ranges as optimization which would have been obvious to one of ordinary skill in the art. The MPEP states that differences in concentration will not support patentability of subject matter encompassed by the prior art absent evidence indicating the concentrations as critical. The MPEP also states that where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Reference to Ook et al, clearly teach the general conditions of the claim as it recites weight percentages of both molybdate and vanadate within the solution. Additionally, Applicant has not shown the claimed concentrations to be critical, thus the Examiner contends that one of ordinary skill in the art would arrive at the claimed concentration ranges by routine experimentation. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hahn et al, in view of Ook et al., to utilize molybdate ranging from 0.04 mol/l to 0.12 mol/l and vanadate ranging from 0.001 mol/l to 0.01 mol/l as optimization requires only routine skill in the art.
Regarding claim 24, Hahn et al., teach the coloring component comprising an acid ranging from 0.1 to 3 wt% (column 3 lines 62-68).
Regarding claims 25-27, Hahn et al., in view of Ook et al., do not teach adding the first acid at a greater concentration than the second acid by a factor of 3 or 5. The Examiner is reading the concentration ranges as optimization which would have been obvious to one of ordinary skill in the art. The MPEP states that differences in concentration will not support patentability of subject matter encompassed by the prior art absent evidence indicating the concentrations as critical. The MPEP also states that where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Both reference to Hahn et al., and Ook et al., teach adding first and second amounts of sulfuric acid at varying concentrations, thus the references clearly teach the general conditions of the claims. Additionally, Applicant has not provided any evidence to show the concentration ranges to be critical, thus one of ordinary skill in the art would have found it obvious to determine the optimum concentrations for sulfuric acid. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hahn et al., in view of Ook et al., wherein the first acid is added at a greater concentration than the second acid by a factor of 3 or 5 as optimization requires only routine skill in the art.
Regarding claim 28, Ook et al., teach a kit comprising the reagents for performing phosphate analysis (paragraph 0083).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798